THOMPSON, Circuit Judge,
Concurring in Part:
I concur with the majority’s opinion that we should re-examine the general Certificate of Probable Cause previously issued by this court, and, applying the AEDPA consistent with Slack v. McDaniel, — U.S. —, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000), determine what specific issues the petitioners may appeal. I do not agree, however, that we should engage in the discussions on which the majority embarks as support for the issuance of the Certificate of Appealability (COA) as to some issues and its denial as to others. To do so has the flavor of pre-judging the case before it has been argued-or, in the, present case, reargued. That reargument is set for August 17, 2000. Discussion of the merits of the parties’ arguments set forth in their briefs should await consideration of those arguments following oral argument and such post-argument proceedings as may be appropriate.
I also do not agree that, to the extent the majority opinion may suggest it, the AEDPA has made it possible for habeas petitioners to raise meritless issues on appeal. The test is the test set forth in Slack. That test provides that a court should issue a COA if the petitioner shows “that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right,” and, in the event the district court denied the habeas petition on procedural grounds, “that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.” Id. at 1604. Applying the Slack test, I agree that our COA should issue to cover the five issues identified by the majority. In my view, those issues also include sub-issues. As I read the majority opinion, the issues and sub-issues on which we grant the COA are the following:
1. Were the petitioners’ trial attorneys constitutionally ineffective?
a. Did the Arizona Supreme Court adjudicate the merits of this issue?
b. Should Smith’s appellate counsel’s default in failing to raise the issue of ineffective assistance of counsel be excused because his appellate counsel was from the same office as his trial counsel?
c. Were the petitioners’ attorneys constitutionally ineffective because they failed to present any evidence of psychological and family history as mitigating evidence?
2. Were the petitioners entitled to an instruction on a lesser included offense?
a. Did the Arizona Supreme Court adjudicate the merits of Lambright’s claim on this issue?
b. Should the trial court have instructed the jury on the lesser included offense?
3. Did the trial court erroneously instruct the jury on felony-murder?
a. Did the Arizona Supreme Court adjudicate the merits of this issue?
b.. If the Arizona Supreme Court’s ruling was a procedural ruling,‘was it nonetheless dependent on the merits?
c. Is Arizona’s procedural rule -inconsistently applied because the state *1032court addressed the merits of Lam-bright’s claim but dismissed Smith’s claim on procedural grounds?
d. Was the trial court’s instruction erroneous such that it denied the petitioners due process?
4. Did the trial court unconstitutionally permit a deputy county attorney to vouch for a witness’s credibility?
a. Did the state court clearly hold that Lambright’s claim was procedurally defaulted?
b. Is the state procedural rule inconsistently applied because the state court addressed the merits of Lam-bright’s claim but dismissed Smith’s claim on procedural grounds?
c. Did the Deputy County' Attorney’s testimony regarding the credibility of the state’s principal witness deny the petitioners due process?
5. Did the trial court fail to properly apply the limiting construction of the “especially cruel” aggravating factor by not mentioning whether the petitioners’ intended to cause the victim suffering?